2022 IL App (1st) 201120-U

                                                                                SIXTH DIVISION
                                                                                   March 18, 2022

                              Nos. 1-20-1120 & 1-21-0107 (cons.)

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________
                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                                FIRST DISTRICT
______________________________________________________________________________

In re THE MARRIAGE OF:                                        )
                                                              )   Appeal from the
RAYMOND E. CLUTTS,                                            )   Circuit Court of
                                                              )   Cook County.
       Petitioner and Counter-Respondent-Appellant,           )
                                                              )
     and                                                      )   No. 11 D 3324
                                                              )
DEANNA CLUTTS,                                                )
                                                              )
       Respondent and Counter-Petitioner,                     )   The Honorable
                                                              )   Jeanne Cleveland Bernstein,
(Neal H. Levin, Solely as the Receiver of Raymond E.          )   Judge Presiding.
Clutts, P.C., Receiver-Appellee).                             )


       JUSTICE MIKVA delivered the judgment of the court.
       Presiding Justice Pierce and Justice Oden Johnson concurred in the judgment.

                                           ORDER

¶1    Held: The circuit court’s grant of the receiver’s final fee petition is reversed and remanded
            for the circuit court to consider whether the failure to acquire jurisdiction over the
            corporations placed in receivership requires vacating the receivership entirely
            because of the absence of necessary parties. If the receivership is allowed to stand,
            the circuit court must determine when Mr. Clutts had notice of the receivership and
            reduce the fee award for any work done or costs accrued before that time. In
            addressing the receiver’s request for fees or costs accrued after that time, the court
            is to consider and rule on the objections made by Mr. Clutts as to the conduct of
Nos. 1-20-1120 & 1-21-0107 (cons.)

               and fees charged by the receiver and his request for discovery relative to those
               issues.

¶2     The petitioner in this case, Raymond E. Clutts, initiated a dissolution of marriage

proceeding against respondent Deanna Clutts. In November 2014, Mrs. Clutts requested, through

her counsel, and was granted the appointment of a receiver over Mr. Clutts’s businesses. In 2019,

the receiver filed his final report and fee petition, requesting court approval for a total of

$922,009.69 in fees and costs and judgment against Mr. Clutts personally for the $785,009.69 of

that amount that the receiver had not yet been paid. In response, Mr. Clutts, a former lawyer

representing himself pro se, filed a motion to file a special and limited appearance on the basis that

the circuit court lacked the necessary personal jurisdiction over him and his businesses to enter the

receivership orders. As part of Mr. Clutts’s jurisdictional argument, he contended that he did not

receive appropriate notice of much of the receivership proceedings. Mr. Clutts advised the court

in his memorandum that he had numerous objections to the substance of the receiver’s fee petition

but that he reserved those in the event the court found that it did have jurisdiction over him and his

companies. The circuit court entered one order on September 16, 2020, that found jurisdiction to

be proper and granted the receiver’s fee petition. The court entered a judgment against Mr. Clutts

personally in the amount of $785,009.69.

¶3     In a motion to reconsider, Mr. Clutts set forth several arguments about the substance of the

receiver’s fee petition, including that the actions taken and fees charged by the receiver were

unreasonable and that he was entitled to discovery on the matter. Mr. Clutts also filed a notice of

appeal on the same day appealing the judgment that had been entered. The circuit court judge,

stating that she lacked jurisdiction because a notice of appeal had been filed, refused to consider

any arguments raised in the motion to reconsider.

¶4     On appeal, Mr. Clutts, continuing to represent himself pro se, argues (1) the court’s finding

                                                -2-
Nos. 1-20-1120 & 1-21-0107 (cons.)

that it had jurisdiction over him and his corporations to impose a receivership was wrong, (2) the

circuit court improperly rejected his argument that he lacked notice of the receivership proceedings

and that discovery should have been provided regarding the lack of notice, and (3) the circuit court

improperly refused to consider the arguments that he made in his motion to reconsider. He sets

forth those arguments again on appeal. Reiterating an argument he made in his motion to

reconsider, Mr. Clutts contends that , pursuant to Illinois Supreme Court Rule 776 (eff. Mar. 25,

1991), the receiver should have wound down the business and notified clients, rather than run this

small collection law firm with lawyers from a large firm for five years, accruing almost a million

dollars in fees. He questions whether certain fees charged were reasonable and whether there was

a basis for assessing the receiver’s fees against him, personally. He also argues that he was

improperly denied discovery on the fees charged and actions taken by the receiver.

¶5     We reject Mr. Clutts’s claim that the court lacked jurisdiction over him personally to

impose a receivership as part of the divorce proceeding, as the court clearly had jurisdiction over

all matters related to the dissolution of the Clutts’s marriage. However, it is clear from the record

that the corporate entities Mr. Clutts controlled were never served and no finding was ever made

that would support a decision to disregard their corporate existence. While Mr. Clutts, who is no

longer an attorney, may not represent the corporations directly, as a party he can raise the argument

that they were necessary parties to this proceeding. We agree that they were. We therefore reverse

and remand to allow the circuit court to determine, in the first instance, whether their absence voids

the receivership proceedings. In the event that it does not, the court must determine when Mr.

Clutts received notice of the receivership proceedings. For any period after such notice was

provided, the court must consider the objections raised by Mr. Clutts and his request for discovery

relative to the conduct of the receiver and the fees incurred.


                                                -3-
Nos. 1-20-1120 & 1-21-0107 (cons.)

¶6                                      I. BACKGROUND

¶7     Mr. and Mrs. Clutts were married on April 8, 1977, in Chicago, Illinois, and had two

children during the course of their marriage.

¶8     On March 31, 2011, Mr. Clutts—through his attorneys Grant & Grant, P.C.—petitioned

for the dissolution of his marriage to Mrs. Clutts. In his petition, Mr. Clutts stated that during the

marriage “the parties acquired certain marital property including but not limited to: real estate, ***

[and] businesses, *** the rights of which this Court should adjudicate.” In addition to asking the

court to dissolve their marriage, Mr. Clutts also asked it to determine the custody arrangements for

their two children, allocate marital property, and determine the amount of support and maintenance

to be paid to Mrs. Clutts.

¶9     On October 7, 2011, an additional appearance was entered on behalf of Mr. Clutts by

Raymond E. Clutts, P.C. (Clutts, P.C.).

¶ 10   The law firm Swanson, Martin & Bell, LLP (Swanson), moved to substitute as counsel for

Mr. Clutts, replacing Grant & Grant, P.C., and the court granted that substitution October 19, 2011.

¶ 11   The parties entered into a marital settlement agreement and custody judgment, and on

October 10, 2013, the court entered a judgment of dissolution of marriage that incorporated the

marriage settlement agreement by reference. The marriage settlement agreement is not included in

the record on appeal, but in the judgment order, the court indicated that the agreement

encompassed “the respective rights of each party in and to the property, income or estate, including

a division of all marital and non-marital property.” The court also stated in the judgment that it

“expressly retain[ed] jurisdiction of this cause for the express purpose of enforcing all terms of

this Judgment for Dissolution of Marriage and Joint Parenting Agreement, including all terms of

the Marriage Settlement Agreement.”


                                                -4-
Nos. 1-20-1120 & 1-21-0107 (cons.)

¶ 12    On November 7, 2014, Mr. Clutts, by his own admission in his opening brief on appeal,

entered Mrs. Clutts’s residence while armed with a pistol after consuming a large quantity of

alcohol. After Mrs. Clutts and one of the children fled, and without knowing that the other child

was asleep upstairs, Mr. Clutts acknowledges that he “inexcusably fired three shots into the kitchen

floor.” No one appears to have been harmed during this incident. After firing the shots, Mr. Clutts

sat down in the driveway to wait for the police and was arrested “within minutes.”

¶ 13    On November 13, 2014, Mrs. Clutts, through her counsel, filed a petition seeking a

temporary restraining order (TRO), preliminary injunction, the “emergency appointment of a

receiver” pursuant to section 2-415 of the Code of Civil Procedure (Code) (735 ILCS 5/2-415

(West 2014)), and for the establishment of a trust pursuant to section 503(g) of the Illinois Marriage

and Dissolution of Marriage Act (Marriage Act) (735 ILCS 5/503(g) (West 2014)) for the benefit

of one of the children who had special needs. In the petition, Mrs. Clutts alleged that Mr. Clutts

was the 100% owner of Clutts, P.C., that the firm had “historically been the sole source of income

for [Mr. Clutts] from which to support the family,” and that “[c]ounsel for [Mr. Clutts] stated that

[Clutts, P.C.,] [wa]s laying off its employees after hearing about news of [Mr. Clutts’s] criminal

charges and the firm is uncertain as to what will happen with the practice.” At that time, according

to the petition, Mr. Clutts was more than $200,000 in arrearage on child support and other

payments to Mrs. Clutts. Mrs. Clutts argued that the TRO, injunction, receivership, and trust were

all necessary to protect her and the couple’s children. As to the request for a receivership, Mrs.

Clutts alleged that Mr. Clutts had “likely ended his ability to practice law and the future viability

of [Clutts, P.C.,] [wa]s extremely doubtful.” She argued that the firm needed to be shut down and

liquidated or sold to a third party.

¶ 14    On November 14, 2014, the circuit court granted Mrs. Clutts’s petition and appointed Neal


                                                -5-
Nos. 1-20-1120 & 1-21-0107 (cons.)

H. Levin of the law firm Freeborn & Peters, LLP, as the receiver of Clutts, P.C. The court stated

that as receiver, Mr. Levin would “assume exclusive management and operation of” Clutts, P.C.

The court made clear that the receivership was not made pursuant to Illinois Supreme Court Rule

776, which provides for appointment of a receiver where a lawyer is unable to continue to

discharge his or her duties and provides that “the receiver shall normally serve without

compensation.” Ill. S. Ct. R. 776 (eff. Mar. 25, 1991). The court’s November 14, 2014, order

stated, however, that “the Receiver shall immediately take actions consistent with Supreme Court

Rule 776(b) with respect to notice, representation, sequester and protections necessary to preserve

the integrity of the matters of the clients of the Law Firm and shall have the benefit of Rule 776(d).”

Subsection (d) of Rule 776 significantly limits any liability the receiver can have to clients or to

the impacted lawyer. After listing specific powers that the receiver was granted, the court stated

that the receiver “[wa]s entitled to compensation” for the services he would provide “at his

standard hourly rate of $650/hour plus necessary costs” and that the receiver would also “be

entitled to fees and costs associated with his pre-appointment investigation of Respondent

Raymond E. Clutts and the Law Firm.”

¶ 15   In a separate order entered the same day, the court noted that Mr. Clutts owed Swanson

$38,592.74 for “past due” attorney fees and costs. It appears from the record that Swanson

withdrew from representing Mr. Clutts at some point prior to this date, although there is no motion

to withdraw included in the record. However, Clutts, P.C., was still the attorney of record for Mr.

Clutts, and Ken Merlino, of Clutts, P.C., appeared for him on November 14, 2014. In this second

order, the circuit court noted the following: “counsel for all parties appearing, counsel for Ray

Clutts seeking leave to withdraw orally (and refraining from legal argument), Ray Clutts failing to

appear for hearing and failing to respond to the pleadings, the court having conducted a hearing


                                                 -6-
Nos. 1-20-1120 & 1-21-0107 (cons.)

***.” The court then gave Mr. Merlino leave to file a motion to withdraw from representing Mr.

Clutts. No motion to withdraw was filed by Clutts, P.C., at that time.

¶ 16    There was a status hearing on December 3, 2014. The court order from that date noted that

both the receiver and counsel for Mrs. Clutts were present. In that order, the court also expanded

the receiver’s authority “to allow him indefinite possession and control” of Mr. Clutts’s other

corporation, Systematic Medical Reimbursement, Inc. (SMR, Inc.). The court also stated that a

copy of the order “shall be sent to Mr. Clutts at the Lake County Jail.” No evidence of the order

being sent to Mr. Clutts is included in the record on appeal.

¶ 17    On January 16, 2015, Mr. Levin filed a written motion on behalf of Clutts, P.C., to

withdraw its representation of Mr. Clutts, as well as his first report and fee petition as receiver.

The certificate of service for those filings stated that the receiver “certifie[d] that he caused a copy”

of the filings to be served on Mr. Clutts “by U.S. Mail on January 16, 2015,” at the Lake County

Sheriff’s Office.

¶ 18    According to Mr. Levin’s first report, he “took control of the management and operation

of” Clutts, P.C., to “preserve the going concern value of the estate.” The receiver had sought to

secure the facility upon possession, advise the staff about the receivership, “[s]ecure access to and

an image of all Electronically Stored Data and computer networks, network servers, and email

servers,” assess the facility’s condition, create a videotaped inventory of the facility, and assess

the needs of the firm’s clients. The receiver said these actions “required several personnel,

including security, a computer forensic expert, and the Receiver’s Partner and Intelligence

Director.” The receiver had then “actively operated and managed the Firm,” hiring back five of its

former employees as independent contractors. The receiver’s intent at that time was to “transfer

the Firm’s business to a new law firm.” The receiver further stated:


                                                  -7-
Nos. 1-20-1120 & 1-21-0107 (cons.)

        “The Receiver is also exploring the possibility of placing the Firm into bankruptcy to effect

        an orderly liquidation of the Firm’s assets. The Receiver has not yet made a decision on

        this course of action, though time is critical as the ‘burn rate’ for daily operations by the

        Receiver and his team is substantial, at times in excess of $6000/day.”

The receiver anticipated “winding down th[e] Receivership within the next month.”

¶ 19    According to the fee application, between November 12 and December 31, 2014, eight

individuals worked on the receivership, including four partners and two associates from the

receiver’s law firm with hourly rates of between $325 and $650, an intelligence analyst billing at

$285 per hour, and an intelligence director billing at $205 per hour. At the time of filing, these

eight individuals had put in a total of 466.3 hours, the majority of which (257.4 hours) was

attributable to a partner billing $500 per hour. The total the receiver sought in fees and costs at that

time, from Mr. Clutts personally, was $223,422.17.

¶ 20    The court granted the motion for Clutts, P.C., to withdraw from its representation of Mr.

Clutts on February 5, 2015. The order gave Mr. Clutts 21 days to file an appearance for new

counsel or proceed pro se. That same day, the court also granted the receiver’s fee application,

entering judgment in favor of the receiver and against Mr. Clutts in the requested amount of

$223,422.17. The court directed the receiver to “serve a copy of this order on Raymond E. Clutts

at the Lake County Jail.”

¶ 21    The following day, February 6, 2015, the receiver filed an affidavit of service. The

certificate indicated that a copy of the order had been served on Mr. Clutts, through the Lake

County Sheriff’s Office, by U.S. Mail on February 6, 2015. The affidavit of service indicated that

a notice of motion was served on Mr. Clutts personally at 9:35 a.m. on January 26, 2015, by a

deputy at the Lake County Sheriff’s Office. Also attached was a receipt from Lake County for $15,


                                                 -8-
Nos. 1-20-1120 & 1-21-0107 (cons.)

dated January 27, 2015, and a letter, dated January 16, 2015, from Mr. Levin’s office to the Lake

County Sheriff’s Office, Civil Process, enclosing the Clutts, P.C., motion to withdraw, the

receiver’s first report, and receiver’s fee petition.

¶ 22    Another affidavit of service is included in the record, filed in the circuit court on February

20, 2015, from a deputy at the Lake County Sheriff’s Office, indicating that a “summons” was

served personally on Mr. Clutts at 9:30 a.m. on February 11, 2015. Another receipt from Lake

County for the payment of $15 on February 17, 2015, was also attached.

¶ 23    On March 16, 2015, the receiver filed a motion for an expansion of his authority pursuant

to sections 2-1402(c)(4) and 12-718 of the Code of Civil Procedure (Code) (735 ILCS 5/2-

1402(c)(4), 12-718 (West 2014)). The certificate of service indicated that a copy of the motion

would be served on Mr. Clutts “via personal service on or before 4:00 p.m. on March 18, 2015”

through the Lake County Sheriff’s Office. In the motion, the receiver asked to be given authority

to “take possession, sell or otherwise dispose of real and personal property belonging to Mr. Clutts

to satisfy outstanding liens and judgments as well as other claims owed by Mr. Clutts.” The court

granted the receiver’s motion on March 20, 2015.

¶ 24    On May 27, 2015, just over six months after his appointment, the receiver filed his second

report and fee application. The certificate of service indicated that the receiver caused a copy of

the report and fee application to be served by U.S. mail to Mr. Clutts through the Lake County

Sheriff’s Office on May 27, 2015.

¶ 25    In the report, the receiver indicated he had continued to actively manage the firm’s clients

through March 2015 but had released the firm’s former staff by the end of March 2015 because he

was “forced to shift strategies towards the liquidation of the firm and the placement or return of

thousands of client matters.” All except five clients received their files back or had their files


                                                  -9-
Nos. 1-20-1120 & 1-21-0107 (cons.)

transferred to new counsel, a process that, according to the receiver, was “quite daunting overall

in light of the need to reconcile all matters and billings as well as gather[ ] and transfer[ ] thousands

of digital and hard files.” The receiver had closed down the firm’s office and vacated the premises

by the end of April 2015. The receiver represented to the court that he and his team had “operated

the Firm (at a much more efficient level than previously), preserving its value as well as the

integrity of client matters and HIPPA compliance.” The receiver then stated:

        “While the objectives of the Receivership were met, to wit, preserving the status quo and

        tending to the pending client matters, the conclusion of the business operations has resulted

        in little residual value to the parties to this proceeding. The Receiver is now in the process

        of preparing Mr. Clutts’s personal residence for sale. The property is subject to outstanding

        homeowners’ association fees, a primary mortgage, and a business loan.”

“In short,” the receiver concluded:

        “it is apparent that the Estate was worthless upon the appointment of the Receiver. There

        is effectively no value left in the Estate that is not otherwise to inure to the benefit of the

        lender and certain administrative claimants and other creditors. The Receiver did, however,

        ensure that a check that had been drawn to Mrs. Clutts prior to the Receivership, which had

        been unpaid due to the lender’s offset of the operating account, was, in fact, paid.”

¶ 26    Once “the real and personal property [of Mr. Clutts] [we]re sold,” the receiver would then

be in a position “to close th[e] receivership.”

¶ 27    The second fee application, for the period of January 1 through April 30, 2015, indicated

that the same team of eight individuals had put in a total of 950.3 additional hours, with a vast

majority of those hours (705.7) attributable to a partner billing $520 per hour. The receiver

requested a judgment against Mr. Clutts personally in the amount of $464,696.96 in fees and costs.


                                                  - 10 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

On June 19, 2015, the court approved the receiver’s second report, granted the fee petition, and

entered a judgment against Mr. Clutts in the amount requested.

¶ 28   The receivership continued until the receiver filed his third and final report and fee petition

on November 1, 2019. The certificates of service for those filings indicated that Mr. Clutts was

served by U.S. mail at the Vienna Correctional Center.

¶ 29   In the third report, the receiver stated that he had marketed and readied Mr. Clutts’s

personal residence for sale, liquidated Mr. Clutts’s assets at the residence, “and applied the

proceeds to the Estate.” The receiver indicated that in the process of selling the house, one deal

fell through and that the prospective buyer initiated a lawsuit against the receiver for specific

performance of the contract. The parties ultimately reached an agreement, and the receiver sold

the property for $582,000, on April 26, 2016, “though netted zero dollars from the sale following

payment of all related encumbrances and expenses.”

¶ 30   In his final fee application, the receiver explained that his team had nearly doubled to

include 15 people, with the vast majority of the 1977.3 hours (1144.1) again attributable to a

partner billing from $500 to $535 per hour. The receiver sought final approval of compensation in

the amount of $898,248.50 for services rendered and $23,761.19 for expenses incurred over the

duration of the receivership (spanning from November 12, 2014, through September 4, 2019), for

a total of $922,009.69. Three payments totaling $137,000 had already been made to the receiver

in 2015, meaning he was still owed $785,009.69. It is not clear from the record how those three

payments were made.

¶ 31   On September 18, 2019, the circuit court granted the motion to approve the receiver’s final

report and the third and final fee petition.

¶ 32   On November 7, 2019, the receiver filed an affidavit of service indicating that his final


                                               - 11 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

report and fee petition were served at 10:12 a.m. on November 5, 2019, on a deputy “for service

on Raymond E. Clutts who is incarcerated at Lake County Jail.” A certificate of service for the

notice of filing and the affidavit of service indicated that those documents were also served on Mr.

Clutts by U.S. mail at a P.O. box in Waukegan.

¶ 33   A November 20, 2019, court order states that the matter was before the court “on receiver’s

third and final fee application and receiver’s motion to approve final report, accounting, and order

of discharge, notice proper, the receiver and Raymond Clutts appearing in court, and the court

being advised.” This court order vacates the order of September 18, 2019 approving the receiver’s

final report and granting his final fee petition and gives Mr. Clutts 28 days to respond to the

receiver’s motion to approve his final report and fee petition.

¶ 34   On December 18, 2019, Mr. Clutts filed what he labeled a pro se “special and limited

appearance” as the “respondent in receivership proceedings” and a motion objecting to personal

jurisdiction. Mr. Clutts argued that he had not received notice of the receivership prior to entry of

the court’s February 5, 2015, judgment against him, and similarly had not received prior notice of

Clutts, P.C.’s withdrawal of its appearance on behalf of Mr. Clutts, which was done without his

knowledge or authorization. Mr. Clutts argued that the receiver failed to secure personal

jurisdiction over him, Clutts, P.C., or SMR, Inc. by failing to serve him personally or as the sole

officer and shareholder of those corporate entities. Mr. Clutts further argued that due to the lack of

personal jurisdiction over him or the corporations, the judgments entered against him in the

“collateral Receivership proceedings” were void ab initio.

¶ 35   In a footnote, Mr. Clutts also noted that he had “many well-founded objections” to the

conduct of Mr. Levin as the receiver but reserved the right to address those substantive defenses if

the court found personal jurisdiction was proper.


                                                - 12 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

¶ 36       In one written order, entered on September 16, 2020, the circuit court granted the final fee

petition and denied Mr. Clutts’s motion, finding that it had jurisdiction over Mr. Clutts based on

his filing of the initial petition for dissolution of marriage and his participation in the subsequent

dissolution proceedings. In that order, the court found that “[n]otice of all proceedings upon the

Petitioner/Counter-Respondent while he was incarcerated was proper,” and said nothing further

about notice. The court also found that all actions the receiver took were pursuant to court order

and were “necessary and reasonable in light of all facts and circumstances known to the Receiver,”

and the receiver’s actions had benefitted the marital estate. The court also said that “[d]espite being

afforded an opportunity to produce the same,” Mr. Clutts had failed to offer evidence that the

receiver’s actions had been the result of negligence or misconduct, or that “the Receiver should

not otherwise be entitled to qualified immunity from any claims or actions by a party relative to

the Receiver’s actions or inactions in these proceedings.” (Emphasis in original.) The court

discharged Mr. Levin from his duties as receiver, granted his fee petition, and entered a judgment

against Mr. Clutts for outstanding fees and expenses in the total amount requested by Mr. Levin

of $785,009.69.

¶ 37       On October 16, 2020, Mr. Clutts moved for reconsideration and sought leave to conduct

discovery and to present various motions to dismiss. Mr. Clutts argued that reconsideration was

necessary because his prior motion had only addressed jurisdictional issues, he had reserved the

right to raise substantive challenges to the receiver’s conduct and requested fees, and “as a matter

of due process he [wa]s entitled to conduct discovery” on those matters. Mr. Clutts also argued

that Mr. Levin was not entitled to qualified immunity as the receiver because he had engaged in

“gross negligence, willful misconduct, fraud, self-dealing and breach of fiduciary duty to the

estate.”


                                                  - 13 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

¶ 38    The same day, October 16, 2020, Mr. Clutts also filed a notice of appeal from the court’s

order of September 16, 2020 (case No. 1-20-1120).

¶ 39    On January 6, 2021, the circuit court concluded that it had been divested of jurisdiction by

Mr. Clutts’s filing of the October 16, 2020, notice of appeal and refused to consider any of the

arguments raised in Mr. Clutts’s motion to reconsider.

¶ 40    Mr. Clutts filed a notice of appeal from the court’s January 6, 2021, order on February 3,

2021 (appeal No. 1-21-0107).

¶ 41    On June 15, 2021, this court granted Mr. Clutts’s motion to consolidate these two appeals.

¶ 42                                    II. JURISDICTION

¶ 43    Mr. Clutts timely filed a notice of appeal from the circuit court’s September 16, 2020, order

on October 16, 2021, and from the circuit court’s January 6, 2021, order on February 3, 2021. We

have jurisdiction over these consolidated appeals pursuant to Illinois Supreme Court Rule 301 (eff.

Feb. 1, 1994) and Rule 303 (eff. July 1, 2017), governing appeals from final judgments entered by

the circuit court in civil cases.

¶ 44                                      III. ANALYSIS

¶ 45                A. Failure to Serve Mrs. Clutts With Notice of This Appeal

¶ 46    Before we turn to Mr. Clutts’s arguments on appeal, we first address the receiver’s

argument that this appeal should be dismissed because Mr. Clutts did not serve Mrs. Clutts with

the notice of appeal in his second appeal—appeal No. 1-21-0107.

¶ 47    Rule 303(c) requires that “[t]he party filing the notice of appeal *** shall, within 7 days,

file a notice of filing with the reviewing court and serve a copy of the notice of appeal upon every

other party and upon any other person or officer entitled by law to notice.” Ill. S. Ct. R. 303(c)

(eff. July 1, 2017). But “[a]n appeal will not be dismissed on the basis that the opposing party was


                                               - 14 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

not served with a copy of the notice of appeal if there was no evidence of prejudice to the party.”

(Internal quotation marks omitted.) Wells Fargo Bank, N.A. v. Zwolinski, 2013 IL App (1st)

120612, ¶ 14. “A party is not prejudiced by the appellant’s failure to serve a copy of the notice of

appeal on the party if the party could file appellate briefs and argue orally.” Id.

¶ 48    Here, Mr. Clutts is appealing from the circuit court’s denial of his motion to dismiss for a

lack of personal jurisdiction and its granting of the receiver’s final fee petition. Mrs. Clutts, though

she requested the appointment of the receiver in the first place, was not an active participant with

respect to those filings. Moreover, although Mrs. Clutts was not served with the notice of the

second appeal in case No. 1-21-0107, she was served with the notice of the first appeal in case No.

1-20-1120. Because Mrs. Clutts received notice of Mr. Clutts’s intent to appeal from the court’s

September 16, 2020, order which approved the final fee petition and rejected Mr. Clutts’s

jurisdictional arguments, she was not prejudiced by Mr. Clutts’s failure to serve her with the notice

of appeal in case No. 1-21-0107, and we will not dismiss this appeal on that basis. We will now

address the arguments raised on appeal.

¶ 49                   B. Jurisdiction Over Mr. Clutts and the Corporations

¶ 50                        1. The court had jurisdiction over Mr. Clutts

¶ 51   Mr. Clutts argues that the circuit court did not have personal jurisdiction over his person in

what he calls the “collateral Receivership proceedings” because he was not served with process.

“[P]ersonal jurisdiction is derived from the actions of the person sought to be bound.” (Internal

quotation marks omitted.) In re Luis R., 239 Ill. 2d 295, 305 (2010). It “may be established either

by service of process in accordance with statutory requirements or by a party’s voluntary

submission to the court’s jurisdiction.” BAC Home Loans Servicing, LP v. Mitchell, 2014 IL

116311, ¶ 18. A petitioner “submits to the jurisdiction of the court by filing a petition or


                                                 - 15 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

complaint.” Luis R., 239 Ill. 2d at 305. We review de novo the question of whether a court had

jurisdiction over the parties. Mitchell, 2014 IL 116311, ¶ 17.

¶ 52    Here, it is clear the circuit court had personal jurisdiction over Mr. Clutts by virtue of Mr.

Clutts having filed the initial divorce complaint. A circuit court in a divorce proceeding has

jurisdiction over the parties involved. In re Marriage of Schweihs, 222 Ill. App. 3d 887, 890 (1991).

Thus, in filing the complaint, Mr. Clutts submitted himself to the jurisdiction of the court. Luis R.,

239 Ill. 2d at 305.

¶ 53    Mr. Clutts does not deny this, but instead argues that the circuit court lacked personal

jurisdiction on the basis that the receivership was a separate proceeding that was distinct from the

divorce proceedings, requiring a separate submission to personal jurisdiction. In support of this

argument, Mr. Clutts relies on In re Marriage of Lenhardt, 176 Ill. App. 3d 429 (1988), but that

case does not support his premise. In Lenhardt, the court found that a proceeding for an order of

protection under the Illinois Domestic Violence Act of 1986 (see 750 ILCS 60/101 et seq. (West

2020)) was indeed “separate and distinct” from the divorce proceeding. Lenhardt, 176 Ill. App. 3d

at 432. But, crucially, the order of protection proceeding was initiated under a separate statute from

the divorce proceedings, the Domestic Violence Act, which enumerates its own service of process

provisions that make clear “[a]ny action for an order of protection *** is a distinct cause of action

and requires that a separate summons be issued and served.” 750 ILCS 60/210 (West 2020); see

also Ill. Rev. Stat. 1987, ch. 40, ¶¶ 2312-10(a).

¶ 54    No such statutory requirement applies to the receivership petition that Mrs. Clutts filed as

part of the dissolution proceeding that Mr. Clutts himself had initiated. Her stated purpose for

filing the receivership petition was to ensure that the parties’ marriage settlement agreement was

enforced. And in dissolution proceedings, “a trial court retains indefinite jurisdiction to enforce


                                                - 16 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

the terms of a judgment.” In re Marriage of Hall, 404 Ill. App. 3d 160, 164 (2010). Because the

circuit court retained jurisdiction to enforce the dissolution judgment, and Mrs. Clutts’s petition to

appoint a receiver was filed for the purpose of enforcing that judgment, the court had personal

jurisdiction over Mr. Clutts.

¶ 55   2. Clutts, P.C., and SMR, Inc. Were Necessary Parties to Receivership Proceedings

¶ 56   Mr. Clutts also argues that the circuit court lacked personal jurisdiction over the

corporations he established, Clutts, P.C., and SMR, Inc., because those separate legal entities were

never served with process or made parties to this proceeding.

¶ 57   “A corporation is a legal entity that exists separate and distinct from its shareholders and

officers, even if the corporation consists of only one or two shareholders.” Pro Sapiens LLC v.

Indeck Power Equipment Co., 2019 IL App (1st) 182019, ¶ 62. Thus, Mr. Clutts is correct that

jurisdiction over him is not equivalent to jurisdiction over the corporations. However, at the time

he filed his motion, Mr. Clutts was no longer in a position to assert a challenge to the court’s

jurisdiction on behalf of Clutts, P.C., or SMR, Inc.

¶ 58   It is well settled in Illinois that “a corporation must be represented by counsel in legal

proceedings.” Downtown Disposal Services, Inc. v. City of Chicago, 2012 IL 112040, ¶ 22. In

addition, the appearance of an officer of the corporation “in his personal capacity” does not

constitute the appearance of the corporation “as there is no authorization for a corporation to appear

in any proceeding in any court through an agent who is not a licensed attorney.” (Internal quotation

marks omitted.) Lakeview Trust & Savings Bank v. Estrada, 134 Ill. App. 3d 792, 807 (1985).

Here, Mr. Clutts contested the circuit court’s personal jurisdiction over the two corporations in his

motion filed on December 18, 2019, when, as he acknowledges in his opening brief, he was no

longer an attorney, having been disbarred “on consent” in September 2017. Mr. Clutts was


                                                - 17 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

therefore not entitled to make arguments as a legal representative of the corporations.

¶ 59    This does not mean, however, that Mr. Clutts could not raise the absence of the corporations

as necessary parties to the receivership proceedings. “The general equitable rule is that all persons

possessing a substantial legal or beneficial interest in the matter being litigated and who will be

affected by the decree must be made parties.” St. Clair County Housing Authority v. Southwestern

Bell Telephone Co., 387 Ill. 180, 185 (1944). The failure to join a necessary party is an issue that

may be raised at any time, either by the parties or the trial court or appellate court sua sponte and

an order entered without jurisdiction over a necessary party will be void. Certain Underwriters at

Lloyd’s London v. Burlington Ins. Co., 2015 IL App (1st) 141408, ¶ 15.

¶ 60    Here, it seems clear that both Clutts, P.C., and SMR, Inc., had a substantial legal interest

in having a receivership placed upon them, particularly in light of the receiver’s aim to liquidate

the corporations. See Glickauf v. Moss, 23 Ill. App. 3d 679, 682 (1974) (noting that it “is indeed

difficult to imagine a more necessary party in an action for corporate dissolution than the affected

corporation itself.”).

¶ 61    We are unconvinced by the receiver’s argument that the circuit court had jurisdiction over

the corporations by virtue of in rem or quasi in rem jurisdiction. It is true that a receivership is

generally an in rem proceeding. People ex rel. White v. Travnick, 346 Ill. App. 3d 1053, 1061

(2004). “An action in rem is a proceeding that takes no cognizance of owner but determines right

in specific property against all of the world, equally binding on everyone. *** In a strict sense of

the term, a proceeding in rem is one which is taken directly against property or one which is

brought to enforce a right in the thing itself.” (Internal quotation marks omitted.) In re

Commissioner of Banks and Real Estate, 327 Ill. App. 3d 441, 465 (2001). The receiver argues

that this means there was no need to serve the corporations and, presumably, no reason to join


                                               - 18 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

them as parties. But the case on which he relies in support of this argument involved the liquidation

of property. Id. Here, the circuit court did not simply appoint a receiver over certain tangible or

real property. Instead, she appointed a receiver over two corporations, legal entities with their own

rights. We thus find the receiver’s argument regarding in rem proceedings inapplicable.

¶ 62   It is unclear from the record why the circuit court decided it was unnecessary for the

corporations in this case to be served separately. If, as the receiver contends, the distinction

between Mr. Clutts and his corporations is a legal fiction, then service would not be required. See

Gass v. Anna Hospital Corp., 392 Ill. App. 3d 179, 186 (2009) (noting that a decision to disregard

the corporate entity, or pierce the corporate veil, will only be made where there has been “a

substantial showing that *** there is such a unity of interest and ownership that the separate

personalities of the corporations no longer exist”). But this would have required a factual

determination that the circuit court never made. See Bankers Trust Co. v. Chicago Title & Trust

Co., 89 Ill. App. 3d 1014, 1019 (1980) (listing some of the “factual bases upon which corporate

existence has been disregarded”); see also Gass, 392 Ill. App. 3d at 186 (listing 11 separate factors

to be considered in deciding whether to disregard a corporate entity). Because the corporations

were never served and because there was no factual finding that would justify ignoring their

corporate existence, we agree with Mr. Clutts that it was necessary that they be made parties before

a receiver was appointed.

¶ 63   Although Mr. Clutts did not raise this as a failure to name a necessary party, his arguments

are easily understood as making this point. In any event, we as the appellate court have the power

to raise this as an issue. Certain Underwriters, 2015 IL App (1st) 141408, ¶ 15. However, we

cannot ignore the fact that this was not raised in the circuit court at a time that the corporations

might have been made parties or a finding might have been made that the corporate veil should be


                                               - 19 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

pierced. As we have recognized:

       “when an objection to the nonjoinder of a necessary party is first raised after judgment, it

       will be rejected unless the absent party was deprived of material rights without being heard

       or the absent party’s interests in the litigation are so interconnected with the named parties’

       interests that the presence of the absent party is absolutely necessary.” (Emphasis in

       original.) State Farm Mutual Automobile Insurance Co. v. Haskins, 215 Ill. App. 3d 242,

       245 (1991).

¶ 64   Because this inquiry into the impact of the failure to name the corporations raises factual

issues that have not been directly addressed by the parties, this determination is better made by the

circuit court on remand. Thus, we remand to the circuit court to consider in the first instance

whether the failure to serve either Clutts, P.C., or SMR, Inc., and make them parties to this case

voids the receivership in its entirety. In the event the circuit court finds that the absence of these

corporations as parties does not void the receivership, there are other issues that have been briefed

by the parties that will clearly arise on remand. We will address these now in an attempt to expedite

a prompt resolution of this unfortunate matter.

¶ 65                                C. Other Issues on Remand

¶ 66                                      1. Lack of notice

¶ 67   Mr. Clutts also argues on appeal that the circuit court lacked “jurisdiction” because he did

not receive proper notice of the November 14, 2014, hearing or the February 5, 2015, hearing when

the first fee petition was approved. He argues that he was entitled to discovery regarding whether

the receiver directed Ken Merlino to refrain from notifying or contacting Mr. Clutts to apprise him

of the pending November 14, 2014, and February 5, 2015, motions.

¶ 68   Mr. Clutts’s arguments confuse personal jurisdiction and notice. Any order entered by a


                                                - 20 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

court without personal jurisdiction is void (Mitchell, 2014 IL 116311, ¶ 17), but “[o]nce a court

has acquired jurisdiction, an order will not be rendered void merely because of an error or

impropriety in the issuing court’s determination of the law” (In re Marriage of Mitchell, 181 Ill.

2d 169, 174 (1998)). As we have already concluded, the circuit court in this case had personal

jurisdiction over Mr. Clutts by virtue of his filing the initial petition for the dissolution of his

marriage.

¶ 69    However, Mr. Clutts’s arguments raise serious issues surrounding his right to procedural

due process through notice and a right to be heard prior to the court imposing this drastic remedy.

“Procedural due process concerns the constitutional adequacy of the specific procedures employed

to deny a person’s life, liberty, or property interests.” Village of Vernon Hills v. Heelan, 2015 IL

118170, ¶ 31. “The fundamental requirement of due process is the opportunity to be heard, and

that right ‘has little reality or worth unless one is informed that the matter is pending.’ ” Mitchell,

2014 IL 116311, ¶ 28 (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314

(1950)). We review the legal question of whether a party’s right to due process was denied de novo.

Heelan, 2015 IL 118170, ¶ 31.

¶ 70    There are two different periods at issue regarding the notice provided to Mr. Clutts. The

first is the period during which Clutts, P.C., had an appearance on file for Mr. Clutts and during

which the receiver acknowledges that he did not serve Mr. Clutts personally. This was certainly

true as of the November 14, 2014, hearing and appears to have remained true until the receiver

provided proof of service on Mr. Clutts personally in the Lake County jail on January 26, 2015, of

the motion to withdraw, his first report, and his first fee petition.

¶ 71    If Mr. Clutts had no notice of the proceedings surrounding the appointment of the receiver,

then he had no opportunity to object to the appointment, the circuit court’s decision not to follow


                                                 - 21 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

Rule 776, the decision that he should be responsible for the receiver’s fees, the activities the

receiver engaged in, the fees charged, or the expansion of the receiver’s powers and so on. “It is

when the failure to serve notice prevents a party from appearing and denies the party an opportunity

to be heard or to respond, thereby denying a party’s procedural due process rights, that an ex parte

order entered without notice may be deemed null and void.” (Internal quotation marks omitted.)

Godfrey Healthcare & Rehabilitation Center, LLC v. Toigo, 2019 IL App (5th) 170473, ¶ 46. “The

determining factor is not the absence of notice but whether there was any harm or prejudice to the

nonmoving party.” (Internal quotation marks omitted.) Id. It appears obvious that there was

prejudice here, but the question is when Mr. Clutts received notice.

¶ 72    The receiver argues that Mr. Clutts had notice throughout. The notice of Mrs. Clutts’s

motion for November 14, 2014, is not in the record but the court order indicates that Mr. Merlino

of Clutts, P.C., was present. The receiver argues, citing Eckel v. Bynum, 240 Ill. App. 3d 867

(1992), that notice to an attorney is notice to the client, regardless of whether the attorney confers

the information. However, as the Eckel decision makes clear, “the determinative question” in

applying this principle is whether the attorney who had notice was in fact Mr. Clutts’s attorney at

that time. Id. at 875.

¶ 73    At the November 14, 2014, hearing, the following occurred: (1) a receiver was appointed

to take charge of Clutts, P.C., the law firm representing Mr. Clutts at that hearing, (2) Mr. Merlino,

the Clutts, P.C., attorney ostensibly representing Mr. Clutts at that hearing orally asked to withdraw

his representation of Mr. Clutts, and (3) the court noted in its order that Mr. Merlino “refrain[ed]

from legal argument.” This certainly offers some support for Mr. Clutts’s claim that, as a result of

the receivership appointment, Mr. Merlino and Clutts, P.C., were not representing Mr. Clutts at

that hearing. We agree with Mr. Clutts that he was entitled to discovery on this issue.


                                                - 22 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

¶ 74    There also appears to be some disagreement between the parties as to when exactly the

receiver began to serve Mr. Clutts in the Lake County jail. From that point on, of course he was

on notice and it was up to him to secure representation, if necessary, and make any objections he

had known. The circuit court found that notice on Mr. Clutts while he was incarcerated was proper

but does not appear to have made a determination as to when that notice first occurred. That too

should be sorted out on remand.

¶ 75    After the court on remand determines at what point Mr. Clutts got notice it will be up to

the court to adjust the receiver’s fee petition accordingly. To the extent that the receiver was

allowed to accrue fees and costs chargeable to Mr. Clutts without notice to him, such actions must

be deemed null and void as a denial of due process. Godfrey Healthcare, 2019 IL App (5th)

170473, ¶ 46; In re Estate of Gustafson, 268 Ill. App. 3d 404, 409 (1994).

¶ 76                            2. Other objections to the fee petition

¶ 77    In the event that the receivership remains in place, despite the failure to serve the

corporations and to the extent that the receiver seeks fees after the period that Mr. Clutts had notice,

the court must allow Mr. Clutts an opportunity to make his substantive objections to the amount

of that petition and consider any reasonable request for discovery.

¶ 78    The receiver contends that Mr. Clutts has waived his right to make these objections by

failing to make them in his initial response to the receiver’s final fee petition. We reject that

argument.

¶ 79    Mr. Clutts’s initial response to the final fee petition was a motion to file a “special and

limited appearance” in the “receivership proceedings” to contest personal jurisdiction. The limited

appearance that Mr. Clutts asked to file was the correct procedure for raising an objection to

personal jurisdiction and it precluded him from making any substantive objections to the receiver’s


                                                 - 23 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

final fee petition.

¶ 80    Section 2-301 of the Code, which governs the procedure for such objections, provides:

            “(a) Prior to the filing of any other pleading or motion other than as set forth in

        subsection (a-6), a party may object to the court’s jurisdiction over the party’s person,

        either on the ground that the party is not amenable to process of a court of this State or on

        the ground of insufficiency of process or insufficiency of service of process, by filing a

        motion to dismiss the entire proceeding or any cause of action involved in the proceeding

        or by filing a motion to quash service of process. ***

            ***

            (a-6) A party filing any other pleading or motion prior to the filing of a motion

        objecting to the court’s jurisdiction over the party’s person as set forth in subsection (a)

        waives all objections to the court’s jurisdiction over the party’s person prospectively,

        unless the initial motion filed is one of the following:

                       (1) A motion for an extension of time to answer or otherwise plead.

                       (2) A motion filed under Section 2-1301, 2-1401, or 2-1401.1.” (Emphasis

                added). 735 ILCS 5/2-301 (West 2014).

¶ 81    As section 2-301 makes clear, because Mr. Clutts objected to personal jurisdiction, he

could not file any other motion without waiving this objection. Moreover, section 2-301 goes on

to provide that “[a] decision adverse to the objector does not preclude the objector from making

any motion or defense which he or she might otherwise have made.” (Emphasis added.) Id.

§ 2-301(b). Mr. Clutts specifically reserved the right to address his “many well-founded

objections” and substantive defenses to the conduct of the receiver if the court found personal

jurisdiction was proper. But instead of giving Mr. Clutts the opportunity to be heard on those


                                                - 24 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

substantive objections, the court ruled on the receiver’s final fee petition in the same September

16, 2020, order in which it found jurisdiction was proper.

¶ 82   In this instance, one proper procedure would have been for the circuit court to rule on Mr.

Clutts’s motion contesting personal jurisdiction, then, if it found that it had jurisdiction, proceed

to hear Mr. Clutts’s objections to the fee petition, and then rule on that petition. See ETA Trust v.

Recht, 214 Ill. App. 3d 827, 831 (1991) (stating that the circuit court “should have either granted

defendant’s motion to quash service and then not proceeded with a hearing on the substantive

matters or *** should have denied the motion to quash service and then proceeded to hear

defendant’s objections ***.”).

¶ 83   Alternatively, the circuit court could have considered the objections raised in Mr. Clutts’s

motion to reconsider. The circuit court was simply wrong in concluding that because Mr. Clutts

had already filed a timely notice of appeal from the court’s September 16, 2020, order, it had lost

jurisdiction to do so. To the contrary, Illinois Supreme Court Rule 303(b) (eff. July 1, 2017)

provides that “[w]hen a timely postjudgment motion has been filed by any party *** a notice of

appeal filed before the entry of the order disposing of the last pending postjudgment motion ***

becomes effective when the order disposing of said motion or claim is entered.” Thus, the filing

of a notice of appeal did not deprive the circuit court of jurisdiction to consider Mr. Clutts’s timely

filed post-judgment motion.

¶ 84   As this order suggests, this court has serious concerns about what happened in this case.

Surely, the circuit court acted properly in attempting to protect the clients of Clutts, P.C. But Rule

776 (eff. Mar. 25, 1991) allows a court to impose a receivership to wind down a law firm. Under

that rule, the receiver is generally not compensated and in “extraordinary” cases where the court

determines that compensation is to be paid, it is paid out of the supreme court disciplinary fund or


                                                - 25 -
Nos. 1-20-1120 & 1-21-0107 (cons.)

another fund designated by the supreme court. While the circuit court was also properly attempting

to protect Mr. Clutts’s wife and children, because of the procedure employed it appears that they

are now in competition with the receiver for Mr. Clutts’s limited resources. The parties are strongly

encouraged to work to settle this matter on remand.

¶ 85                                    IV. CONCLUSION

¶ 86   For the foregoing reasons, we remand to the circuit court to determine in the first instance

if the failure to serve Clutts, P.C., and SMR, Inc., as necessary parties to the receivership

proceedings requires that all orders regarding that receivership be vacated. If the receivership

remains in place on remand, the court should determine at what point Mr. Clutts got notice of the

proceeding and deny any fees or costs sought in the final fee petition for services provided prior

to that time. Finally, in reference to the remaining fees and costs sought by the receiver, the circuit

court must consider any substantive objections that Mr. Clutts has to the fees and expenses sought

by the receiver and also consider his request for discovery.

¶ 87   Reversed and remanded, with directions.




                                                - 26 -